Citation Nr: 0109627	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  97-34 097 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Propriety of the termination of improved pension benefits due 
to excess income.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1997 decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which terminated the veteran's improved pension 
benefits due to excess income.

The issue before the Board on appeal is whether the veteran's 
pension was properly terminated based upon excess income.  
The Board notes that at his February 2001 videoconference 
hearing before the undersigned, the veteran submitted 
evidence indicating that he has been divorced and that he may 
again qualify for improved pension benefits.  However, his 
current eligibility for improved pension benefits is not 
before the Board.  Therefore, that issue is referred to the 
RO for the appropriate action.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed and the veteran has 
been notified of the evidence necessary to substantiate his 
claim.

2.  The evidence shows that the veteran married on January 
31, 1997, and the veteran reported that his spouse earned 
approximately $1,200.00 per month while he received $661.00 
per month in Social Security benefits.


CONCLUSION OF LAW

The veteran's pension was properly terminated on February 1, 
1997, based on excess income.  38 U.S.C.A. §§ 1521, 1522, 
5107 (West 1991); 38 C.F.R. § 3.3, 3.23, 3.271, 3.272, 3.273 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for improved 
pension benefits.  There is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
In addition, the veteran has been advised of the evidence 
necessary to substantiate his claim, by means of the 
statement of the case.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified at 38 U.S.C. § 5103(a)).  Therefore, 
the Board finds that the requirements set forth in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, (2000), with regard to notice and development 
of the veteran's claim, have been satisfied.  The veteran has 
not submitted any evidence which shows that his family income 
is other than what he previously reported, nor has he 
indicated that any such evidence is available.

The veteran contends that his pension was improperly 
terminated on February 1, 1997.  After a review of the 
record, the Board finds that the veteran's contentions are 
not supported by the evidence, and his claim is denied.

The evidence shows that the veteran established entitlement 
to improved pension benefits by means of a January 1994 
rating decision.  On January, 31, 1997, the veteran was 
married.  In a May 1997 VA Form 21-0517-1, Improved Pension 
Eligibility Verification Report (Veteran with Children), the 
veteran indicated that he had been married on January 31, 
1997, and that his spouse earned about $1,200.00 per month.  
On that form, the veteran also indicated that he received 
$661.00 per month in Social Security benefits and that two 
children each received $176.00 per month in Social Security 
benefits.

Improved pension is a benefit payable by VA to veterans of a 
period of war because of nonservice-connected disability.  
Basic entitlement exists if a veteran:  (1) meets applicable 
service requirements, (2) is permanently and totally disabled 
from nonservice-connected disability not due to the veteran's 
own willful misconduct, and (3) meets the net worth 
requirements of 38 C.F.R. § 3.274 and does not have an annual 
income in excess of the applicable maximum annual pension 
rate specified in 38 C.F.R. § 3.23.  38 C.F.R. § 3.3(a)(3) 
(2000).

In this case, the veteran meets the applicable service 
requirements.  He has also been found to be permanently and 
totally disabled from nonservice-connected disability not due 
to his own willful misconduct.  However, subsequent to his 
marriage on January 31, 1997, the veteran's family income was 
in excess of the applicable maximum annual pension rate 
specified, and his pension was terminated February 1, 1997.

The applicable maximum annual pension rate on February 1, 
1997, for a veteran with a dependent spouse and two dependent 
children (the maximum rate for which the veteran could 
qualify) was $14,005.00.  38 U.S.C.A. § 1521 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.23 (1997).  The regulations 
provide that the maximum rate of improved pension shall be 
reduced by the amount of the countable income of the veteran.  
38 C.F.R. § 3.23(b) (2000).  The veteran reported that he and 
his spouse earned $1,881.00 per month in income consisting of 
the veteran's reported $661.00 in Social Security benefits 
and the spouse's reported $1,200.00 per month in earnings.  
Therefore, the annual total income as calculated on February 
1, 1997, was $22,572.00.  Even without consideration of the 
income of the children, the income of the veteran and his 
spouse exceeded the maximum annual pension rate for which the 
veteran could qualify, that of a veteran with a spouse and 
two children.

The evidence shows that the spouse's income was earned as 
wages or salary which constitutes countable income.  
38 C.F.R. § 3.271(b) (2000).  The veteran's income came from 
Social Security benefits and thus constitutes countable 
income.  38 C.F.R. § 3.271(g) (2000).  The income of the 
veteran's spouse is considered countable income.  The 
evidence does not show that that income of the veteran or his 
spouse met any of the requirements of 38 C.F.R. § 3.272 such 
that the income could be excluded from countable income.

The regulations also provide that whenever there is a change 
in countable income, the monthly rate of pension payable 
shall be computed by reducing the applicable maximum annual 
pension rate by the new amount of countable income on the 
effective date of the change in the amount of income, and 
dividing the remainder by twelve.  38 C.F.R. § 3.273(b)(2) 
(2000).  Therefore, on the date of the veteran's marriage, 
and thus the date of his change in income, the veteran's 
income was recalculated and found to be in excess of the 
maximum annual pension rate.  Thus, due to excess income, his 
pension was terminated on February 1, 1997, due to excess 
income.

Accordingly, the Board finds that the veteran's pension was 
properly terminated on February 1, 1997, based on excess 
income.  38 U.S.C.A. §§ 1521, 1522, 5107 (West 1991); 
38 C.F.R. § 3.3, 3.23, 3.271, 3.272, 3.273 (2000).


ORDER

The veteran's pension was properly terminated on February 1, 
1997, based on excess income.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

